     Case 2:21-cv-01298-MCE-KJN Document 12 Filed 08/31/21 Page 1 of 2


 1   MAYER BROWN LLP
     ARCHIS A. PARASHARAMI (SBN 321661)
 2   aparasharami@mayerbrown.com
 3   1999 K Street, N.W.
     Washington, DC 20006-1101
 4   Telephone: (202) 263-3000
     Facsimile: (202) 263-3300
 5
     Attorney for Defendant
 6   AT&T MOBILITY LLC
 7

 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11
     CASEY JARRAT, individually and on behalf   Case No. 2:21-cv-01298-MCE-KJN
12
     of all others similarly situated,
13                                              ORDER APPROVING STIPULATION
                        Plaintiff,              FOR EXTENSION OF TIME TO
14                                              RESPOND TO COMPLAINT
     vs.
15                                              Assigned to Hon. Morrison C. England
     AT&T MOBILITY LLC,
16                                              Action Filed: June 8, 2021
                        Defendant.              Removal Date: July 22, 2021
17

18

19
20

21

22

23

24

25

26

27

28


                                                                                   ORDER;
                                                           CASE NO. 2:21-CV-01298-MCE-KJN
     Case 2:21-cv-01298-MCE-KJN Document 12 Filed 08/31/21 Page 2 of 2


 1          WHEREAS, the Court, having considered the Parties’ Stipulation for an Extension of
 2   Time to Respond to Complaint (“Stipulation”), as well as the record and proceedings to date in
 3   the above captioned action,
 4          IT IS HEREBY ORDERED that the Stipulation is GRANTED.
 5          IT IS HEREBY FURTHER ORDERED that Defendant’s deadline to file its motion to
 6   compel arbitration shall be extended 14 days, to and including September 9, 2021.
 7          IT IS SO ORDERED.
 8   Dated: August 30, 2021
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                   -1-
                                                                                             ORDER;
                                                                     CASE NO. 2:21-CV-01298-MCE-KJN
